PER CURIAM.
The only question open to defendant who appeals is whether the judgment followed the award, and that it did. The award was that the defendant “shall accept merchandise ordered under the contract dated April 19, 1948, and shall pay the sum of $4,963.-73” to the plaintiff. The judgment merely directed that the plaintiff should have judgment against the defendant for the sum of the award less one percent. The change made in the amount was in the defendant’s favor; nor was it necessary that the judgment should follow literally the award in directing the defendant to “accept” the merchandise. Incidentally, the award was correct under the contract, although that point was probably not available to the plaintiff, as it did not move to amend the award. The contract provided that if the seller had determined that “the buyer’s credit limit had been reached” it might “demand cash in advance of shipments” and, that is just what it did.
Judgment affirmed.